Exhibit 10.1
EXECUTION VERSION
LIGHTING SCIENCE GROUP CORPORATION
505 Park Avenue, 21st Floor
New York, New York 10022
October 4, 2007
VIA ELECTRONIC MAIL AND FEDERAL EXPRESS
Mr. Zach Gibler
3744 Philips Road
Grandville, Ohio 43023

    RE: Offer of Employment

Dear Zach,
     I am pleased to offer you full-time employment as Vice President of
Business Development of Lighting Science Group Corporation (“LSG”) under the
following terms of this offer of employment (this “Agreement”):

     
POSITION
AND DUTIES:
  You will report to LSG’s Chief Executive Officer and will have such duties and
responsibilities as are customarily exercised by a person holding the position
of Vice President of Business Development.
 
   
 
  During your employment with LSG and except as otherwise agreed by LSG’s Board
of Directors (the “Board”), you will devote your full employable time, attention
and best efforts to the business affairs of LSG (except during vacations or
illness) and will not actively engage in outside business activities, whether or
not such activity is pursued for gain, profit or other pecuniary advantage
unless such activity (and the amount thereof) is approved by the Board.
Notwithstanding the foregoing, you will be entitled to perform services as an
Operating Advisor to Pegasus Partners IV L.P. and you will be entitled to devote
a reasonable amount of time to civic and community affairs and the management of
your personal investments.
 
   
EMPLOYMENT
TERM:
  Subject to earlier termination in accordance with the terms of this Agreement,
your employment with LSG under this Agreement (the “Term”) will commence on the
date of the consummation of the transactions contemplated by the Exchange and
Contribution Agreement by and among LED Holdings, LLC and LSG dated as of the
date hereof (the “Effective Date”) and will end on the fifth anniversary of the
Effective Date.

 



--------------------------------------------------------------------------------



 



     
 
   
BASE SALARY:
  During the Term, your base salary (the “Base Salary”) will be $200,000 per
year, payable in regular installments in accordance with LSG’s usual payroll
practices.
 
   
BONUS:
  During the Term, you will be eligible to participate in all executive bonus
plan(s) in which senior executives of LSG participate as the Board, in its sole
discretion, may from time to time establish, at a level commensurate to your
position with LSG.
 
   
EQUITY-BASED
COMPENSATION:
  You will be eligible to receive awards under LSG’s 2005 Equity-Based
Compensation Plan.
 
   
BENEFITS:
  During the Term, you (and, as applicable, your eligible dependents) will be
eligible to participate in LSG’s employee benefit plans and perquisite and
fringe benefit programs on a basis no less favorable than such benefits and
perquisites are provided to LSG’s other senior executives. You will be entitled
to twenty (20) days of paid vacation during each full calendar year beginning
after the Effective Date.
 
   
TERMINATION DUE
TO DEATH OR
DISABILITY:
  You employment under this Agreement will terminate upon your death or
“Disability.” If your employment terminates due to death or Disability, you or
your estate, as applicable, will be entitled to receive (i) your Base Salary
through the date of termination, and (ii) any earned but unpaid annual bonus
(collectively, the “Accrued Amounts”). All other benefits, if any, due to you or
your estate, as applicable, will be determined in accordance with LSG’s plans,
policies and practices.
 
   
 
  “Disability” means your incapacitation or disability by accident, sickness or
otherwise so as to render you mentally or physically incapable of performing
your duties under this Agreement, for any period of 90 consecutive days or for
an aggregate of 120 days in any period of 365 consecutive days.
 
   
TERMINATION FOR CAUSE; VOLUNTARY RESIGNATION:
  At any time during the Term (i) LSG may terminate your employment under this
Agreement for “Cause” (as defined below) by written notice specifying the
grounds for Cause, and (ii) you may terminate your employment under this
Agreement voluntarily (that is, other than due to death or Disability or for
“Good Reason”

2



--------------------------------------------------------------------------------



 



     
 
   
 
  (as defined below)). If LSG terminates your employment for Cause, you will be
entitled to receive your Base Salary through the date of termination. If you
terminate your employment voluntarily, you will be entitled to the Accrued
Amounts.
 
   
 
  “Cause” means your: (a) willful breach of your obligations under this
Agreement, which breach you fail to cure, if curable, within thirty (30) days
after receipt of a written notice of such breach; (b) gross negligence in the
performance or intentional non-performance of your material duties to LSG or any
of its affiliates; (c) commission of a felony or a crime of moral turpitude;
(d) commission of a material act of deceit, fraud, perjury or embezzlement that
involves or directly or indirectly causes harm to LSG or any of its affiliates;
or (e) repeatedly (i.e., on more than one occasion) being under the influence of
drugs or alcohol (other than over-the-counter or prescription medicine or other
medically-related drugs to the extent they are taken in accordance with their
directions or under the supervision of a physician) during the performance of
your duties to LSG or any of its affiliates, or, while under the influence of
such drugs or alcohol, engaging in grossly inappropriate conduct during the
performance of your duties to LSG or any of its affiliates.
 
   
 
  “Good Reason” means the occurrence, without your prior written consent, of any
of the following events: (a) any material breach by LSG of its obligations under
this Agreement; (b) a reduction in your Base Salary (other than a reduction made
in connection with an across-the-board proportionate reduction in the base
salaries of all officers of LSG that is not more than 10%); (c) a material
reduction by LSG in the kind or level of employee benefits to which your are
entitled immediately prior to such reduction that is not generally applicable to
all executive level employees of LSG; or (d) a material reduction by LSG of your
duties and responsibilities, including a material change in job title; provided,
that any such event described in (a) through (d) above will not constitute Good
Reason unless you deliver to LSG a written notice of termination for Good Reason
within ninety (90) days after you first learn of the existence of the
circumstances giving rise to Good Reason, and within thirty (30) days following
the delivery of such notice LSG has failed to cure the circumstances giving rise
to Good Reason.
 
   
TERMINATION
   
WITHOUT CAUSE;
   

3



--------------------------------------------------------------------------------



 



     
 
   
RESIGNATION FOR
GOOD REASON:
  If LSG terminates your employment under this Agreement without Cause or you
resign prior to the end of the Term for Good Reason, LSG will pay you, as
severance pay but conditional upon your first executing (and not revoking) a
valid waiver and release of all claims that you may have against LSG and its
affiliates, an amount equal to your Base Salary for a period of six (6) months
following your termination, which will be payable in substantially equal
installments in accordance with LSG’s payroll practices.
 
   
CONFIDENTIALITY:
  You acknowledge that LSG and its affiliates have a legitimate and continuing
proprietary interest in the protection of its “Confidential Information” (as
defined below) and that it has invested substantial sums and will continue to
invest substantial sums to develop, maintain and protect such Confidential
Information. During your employment and at all times thereafter, you will not,
except with LSG’s written consent or in connection with carrying out your duties
or responsibilities, furnish or make accessible to anyone or use for your own
benefit any trade secrets, confidential or proprietary information of LSG and
its affiliates, including business plans, marketing plans, strategies, systems,
programs, methods, employee lists, computer programs, insurance profiles and
client lists (hereafter referred to as “Confidential Information”); provided,
that such Confidential Information shall not include information which at the
time of disclosure or use, was generally available to the public other than by a
breach of this Agreement or was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by LSG or a third party
without breaching any obligations of LSG, you or such third party or was
otherwise developed or obtained legally and independently by the person to whom
disclosed without a breach of this Agreement. Notwithstanding the foregoing, you
may disclose Confidential Information when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the LSG and its affiliates or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order you
to divulge, disclose or make accessible such information; provided, that in the
event that you are ordered by a court or other government agency to disclose any
Confidential Information, you will (i) promptly notify LSG of such order,
(ii) at LSG’s written request, diligently contest such order at the sole expense
of LSG as expenses occur, and (iii) at LSG’s written request, seek to obtain, at
the sole expense of LSG, such confidential treatment as may be

4



--------------------------------------------------------------------------------



 



     
 
   
 
  available under applicable laws for any information disclosed under such
order.
 
   
DEVELOPMENTS:
  “Developments” mean all discoveries, inventions, ideas, technology, formulas,
designs, software, programs, algorithms, products, systems, applications,
processes, procedures, methods and improvements and enhancements, whether or not
subject to patent, copyright or other protection and whether or not reduced to
tangible form (“Inventions”), which (i) are conceived, developed or otherwise
made or created or produced by you alone or with others during your employment
with LSG or (ii) relate in any way to business activities which are the same as
or substantially similar to business activities carried on by LSG at any time
during your employment with LSG or to the products or services of LSG at any
time during your employment with LSG; provided, that, with respect to clauses
(i) and (ii), such Inventions are limited to Inventions which are based on
existing Inventions of LSG as of the Effective Date or Inventions of LSG during
your employment with LSG.
 
   
 
  You acknowledge and agree that all Developments shall be the sole and
exclusive property of LSG. You agree to, and hereby do, assign to LSG, without
any further consideration, all of your right, title and interest throughout the
world in and to all Developments. You agree that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledge that LSG is the author of such
Developments and owns all of the rights comprised in the copyright of such
Developments and you hereby assign to LSG without any further consideration all
of the rights comprised in the copyright and other proprietary rights you may
have in any such Development to the extent that it might not be considered a
work made for hire. You will make and maintain adequate and current written
records of all Developments and shall disclose all Developments promptly, fully
and in writing to LSG promptly after development of the same, and at any time
upon request.
 
   
 
  Notwithstanding the foregoing, Developments are subject to the provisions of
California Labor Code Sections 2870, 2871 and 2872. In accordance with
Section 2870 of the California Labor Code, your obligation to assign your right,
title and interest throughout the world in and to all Developments does not
apply to a Development that you developed entirely on your own time without
using LSG’s equipment, supplies, facilities or Confidential

5



--------------------------------------------------------------------------------



 



     
 
   
 
  Information except for those Developments that either: (i) relate to either
the business of LSG at the time of conception or reduction to practice of the
Development, or actual or demonstrably anticipated research or development of
LSG; or (ii) result from any work performed by you for LSG. A copy of California
Labor Code Sections 2870, 2871 and 2872 is attached to this Agreement as Exhibit
A. You will disclose all Developments to LSG, even if you do not believe that
you are required under this Agreement, or pursuant to California Labor Code
Section 2870, to assign your interest in such Developments to LSG. If you and
LSG disagree as to whether or not a Development is included within the terms of
this Agreement, it will be your responsibility to prove that it is not included.

     All other matters concerning your employment which are not specifically
described in this Agreement will be in accordance with LSG’s standard practices
and procedures.
     Signing below will signify your acceptance of this offer of employment
under the terms of this Agreement. This Agreement contains the entire agreement
and understanding between you and LSG and supersedes any prior or
contemporaneous agreements, understandings, communications, offers,
representations, warranties, or commitments by or on behalf of LSG and its
affiliates (either oral or written). The terms of your employment may, in the
future, be amended but only in writing, signed by you and signed by a duly
authorized officer on behalf of LSG.
     In the event a dispute arises, this Agreement, including the validity,
interpretation, construction and performance of this Agreement, shall be
governed by and construed in accordance with the substantive laws of the State
of New York. Jurisdiction for resolution of any disputes shall be solely in New
York.
[Signature page follows]

6



--------------------------------------------------------------------------------



 



     If these terms are agreeable to you, please sign and date two copies of
this Agreement in the appropriate space at the bottom and return one copy to my
attention at the address above (retaining the other copy for your files). We
hope you accept our offer and look forward to your joining the LSG team.

            Sincerely,


LIGHTING SCIENCE GROUP CORPORATION
      By:   /s/ Ronald E. Lusk      

          Acknowledged and Agreed to:
      By:   /s/ Zach Gibler           Zach Gibler    

Date: October 8, 2007

7



--------------------------------------------------------------------------------



 



Exhibit A
California Labor Code Sections 2870, 2871 and 2872
      SECTION 2870
     (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
          (1) Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
          (2) Result from any work performed by the employee for the employer.
     (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
      SECTION 2871
     No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.
      SECTION 2872
     If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made, provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

8